Citation Nr: 0815562	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  04-32 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1970 and from November 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Regional Office (RO) that denied service connection for 
bilateral hearing loss and bilateral tinnitus.

The veteran's claims for service connection for bilateral 
hearing loss and bilateral tinnitus were originally denied by 
the RO in November 1999.  The veteran did not file a timely 
substantive appeal, thereby making the decision final.  In 
October 2002 the veteran filed a claim to reopen his claims 
for service connection for bilateral hearing loss and 
bilateral tinnitus.  Upon finding that new and material 
evidence was received in November 2003, the RO reopened the 
case and denied the veteran's claims on the merits.  The 
veteran appealed the decision.  By a February 2006 decision, 
the Board reopened the case and remanded the claims for 
further development. 


FINDINGS OF FACT

1.  The evidence of record demonstrates bilateral hearing 
loss was present prior to active service in examinations from 
December 1971, November 1976, October 1981 and September 
1983.  

2.  An examination in August 1987 reflects the veteran's 
hearing was within normal limits.

3.  The veteran's separation examination in April 1991 
demonstrated a bilateral hearing loss.

4.  The veteran's bilateral hearing loss increased in 
severity during service, and recent audiometric testing 
verifies that he has a bilateral hearing loss.  

5.  The veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

1.  A bilateral hearing loss was aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2007).

2.  The criteria for establishing service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim. VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA. To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In 
addition, temporary flare-ups, even in service, will not be 
considered sufficient to establish an increase in severity 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  
See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

With regard to hearing loss, 38 C.F.R. § 3.385 defines what 
constitutes the current existence of a hearing loss 
disability.  For service connection, it is not required that 
a hearing loss disability by the standards of 38 C.F.R. § 
3.385 be demonstrated during service, although a hearing loss 
disability by such standards must be currently present, and 
service connection is possible if a current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

The veteran contends that his current hearing loss is mainly 
due to noise exposure while on active duty from November 1990 
to May 1991.  Service treatment records reflect several 
audiometric examinations were conducted from the time of the 
veteran's enlistment into the Army National Guard in December 
1971 to April 2000.  

Audiometric examination at the time of the veteran's 
enlistment in the National Guard in December 1971 revealed 
that the hearing threshold levels in decibels in the right 
ear were 20, 10, 15, 10 and 20, at 500, 1000, 2,000, 3000 and 
4,000 Hertz, respectively.  At corresponding frequencies in 
the left ear, the hearing threshold levels in decibels were 
10, 5, 5, 15 and 30.  A November 1976 audiometric examination 
revealed that the hearing threshold levels in decibels in the 
right ear were 30, 30, 35 and 25, at 500, 1000, 2,000, and 
4,000 Hertz, respectively.  At corresponding frequencies in 
the left ear, the hearing threshold levels in decibels were 
25, 30, 30 and 30.  An October 1981 audiometric examination 
revealed that the hearing threshold levels in decibels in the 
right ear were 25, 10, 20 and 35, at 500, 1000, 2,000, and 
4,000 Hertz, respectively.  At corresponding frequencies in 
the left ear, the hearing threshold levels in decibels were 
20, 15, 20 and 55.  In September 1983, a National Guard 
enlistment examination revealed that the hearing threshold 
levels in decibels in the right ear were 10, 5, 15, 20 and 
30, at 500, 1000, 2,000, 3000 and 4,000 Hertz, respectively.  
At corresponding frequencies in the left ear, the hearing 
threshold levels in decibels were 15, 10, 15, 35 and 60.  

An August 1987 examination, conducted 3 years prior to entry 
into active service, reflects the veteran's hearing was 
within normal limits.  An audiometric examination revealed 
that the hearing threshold levels in decibels in the right 
ear were 5, 5, 10, 10 and 5, at 500, 1000, 2,000, 3000 and 
4,000 Hertz, respectively.  At corresponding frequencies in 
the left ear, the hearing threshold levels in decibels were 
5, 5, 10, 5 and 10.

There is no evidence in the record of an entrance examination 
conducted upon the veteran's entry into active service.  In a 
March 1991 report of medical history, the physician noted the 
veteran's hearing seemed reduced since deployment.  He also 
added in a note in relation to this findings that indicated 
the veteran reported noise exposure due to driving a truck.  
In the March 1991 examination, the physician also noted 
decreased hearing and stated that the veteran needed an 
audiogram as an audiogram was absent in this examination.  In 
an April 1991 report of medical history, the veteran reported 
that he thought his hearing was worse and the physician made 
note that there was a possible loss of hearing.  An April 
1991 audiometric examination revealed that the hearing 
threshold levels in decibels in the right ear were 25, 20, 
45, 60, and 90 at 500, 1000, 2,000, 3000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear 
the hearing threshold levels in decibels were 20, 25, 40, 45, 
and 60.  The examiner also noted that the veteran had a 
hearing loss changed his PULHES profile to "2" indicating 
decreased hearing. 

Subsequent audiometric examinations conducted following 
active duty reveal a hearing loss disability was present. A 
December 1999 audiometric examination revealed that the 
hearing threshold levels in decibels in the right ear were 
20, 20, 30, and 55 at 500, 1000, 2,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear 
the hearing threshold levels in decibels were 20, 20, 25, and 
65.  An audiometric examination in April 2000 revealed that 
the hearing threshold levels in decibels in the right ear 
were 30, 30, 35, 45 and 60 at 500, 1000, 2,000 and 4,000 
Hertz, respectively.  At corresponding frequencies in the 
left ear the hearing threshold levels in decibels were 20, 
20, 20, 40 and 55.

VA examination reports from September 2004 and February 2007 
reflect the veteran has a current disability.  In a September 
2004 VA examination the veteran reported decreased hearing 
since he served in Desert Storm where he was around 
generators for 6 months.  An audiometric examination revealed 
that the hearing threshold levels in decibels in the right 
ear were 30, 30, 30, 40 and 50 at 500, 1000, 2,000 and 4,000 
Hertz, respectively.  At corresponding frequencies in the 
left ear the hearing threshold levels in decibels were 25, 
25, 30, 55 and 60.  Pure tone averages were 38 in the right 
ear and 42 in the left.  Maryland CNC speech recognition 
scores were 76 percent in the right ear and 88 percent in the 
left.  The veteran was diagnosed with mild to moderate 
sensorineural hearing loss bilaterally.

A VA examination report in February 2007 noted the veteran's 
complaints of trouble hearing the telephone ring at work and 
his difficulty understanding in the presence of competing 
noise.  The examiner noted the veteran's military exposure 
was significant for noise and outside the military the 
veteran denied any recreational or occupational noise 
exposure as he worked as a store manger and an account 
manager.  An audiometric examination revealed that the 
hearing threshold levels in decibels in the right ear were 
30, 25, 25, 45 and 55 at 500, 1000, 2,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear 
the hearing threshold levels in decibels were 30, 30, 25, 55 
and 60.  Pure tone averages were 38 in the right ear and 43 
in the left.  Maryland CNC speech recognition scores were 88 
percent in the right ear and 92 percent in the left.  The 
veteran was diagnosed with mild to moderate sensorineural 
hearing loss bilaterally, however, the examiner could not 
provide an opinion as to whether the veteran's hearing loss 
was aggravated by his active duty as there was no examination 
from 1987 to 1990.

In a June 2005 hearing before the Board, the veteran 
testified that his hearing loss was due to acoustic trauma in 
service, namely from either working and living around 
generators or driving a water truck for 22 hours.  He stated 
that generators were producing noise while he worked and 
slept on a continuous basis.  The veteran further testified 
that while driving the water truck they had to wear ear 
plugs.  He also testified he was not treated for hearing loss 
while in active service, and assumed that during his 
separation exam his ears were full of sand and needed to be 
cleaned out.  He maintained that he never had hearing 
problems prior to his active service.  Upon arriving home 
from service the veteran stated he saw an ear nose and throat 
specialist (ENT) and got his ears cleaned out but was still 
unable to hear the turn signals on his car.  He also 
testified that his hearing loss affects his occupation and 
daily activities.  The veteran reported problems with hearing 
the phone at work, since he works as a sales representative, 
hearing others talk or hearing the turn signals in his car.  
He was not wearing a hearing aid.

In this case, a comparison of the hearing tests shows that 
his hearing loss had increased in severity in service.  In 
this regard, all the audiometric tests performed prior to and 
during active duty demonstrate that the veteran's hearing was 
markedly worse upon separation from active service.  In 
addition, while in active service the veteran's examinations 
in both March 1991 and April 1991 specifically noted a 
decrease in hearing.  Thus, the Board observes that some 
diminution in the veteran's hearing acuity occurred in 
service.  It cannot be disputed that the recent VA 
audiometric examination establishes that the veteran 
currently has hearing loss disability under the provisions of 
38 C.F.R. § 3.385.  In addition, although the presumption of 
soundness does not apply in this case as there is clear and 
unmistakable evidence that hearing loss existed prior to 
active service, the evidence of record indicates that hearing 
loss worsened during service.  See 38 U.S.C.A. § 1111.  
Accordingly, the Board finds that the veteran's preexisting 
bilateral hearing loss increased in severity during his 
period of active duty and the presumption of aggravation 
attaches.  38 C.F.R. § 3.306.  There is no evidence in the 
record which indicates the increase in service was the result 
of natural progress of the disorder. 

Although the Board acknowledges that there was no entrance 
examination upon entering active duty, this cannot be held 
against the veteran.  Thus, the evidence is in relative 
equipoise.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  Upon consideration of all of the evidence, the 
Board will resolve any doubt in favor of the veteran, and 
find that his hearing loss was aggravated by military 
service; thus, service connection is warranted.

With respect to the claim for service connection for 
tinnitus, the Board acknowledges that during the September 
2004 VA audiometric examination the veteran stated that he 
had tinnitus in his ears since his return from Desert Storm 
in 1991, described as a high pitched ring.  He testified in 
June 2005 hearing before the Board that tinnitus might have 
started while he was either working and living around 
generators or driving a water truck for 22 hours in service.  
He also testified during the hearing that ear plugs were in 
use while driving the water truck due to the noise.  In a 
February 2007 VA examination, the veteran reported his 
tinnitus was constant and recurrent and it was first noted in 
1990 with a gradual onset.

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
veteran, as a layperson is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Accordingly, the Board concludes that the veteran's lay 
statements that he experienced tinnitus since service are 
competent to establish continuity of symptomatology, as he is 
also competent to testify that the ringing in his ears 
started during service and has continued since then.  See 
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).  In 
addition, the Board observes that the VA examiner commented 
in the December 2007 addendum that tinnitus was at least as 
likely as not related to noise exposure in the military.  See 
38 C.F.R. § 3.310.

Therefore, as the evidence is in relative equipoise on the 
issue of service connection for bilateral tinnitus, the Board 
finds that the service connection is warranted for tinnitus.  
Gilbert v. Derwinski, 1 Vet. App. 49.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


